


 
Exhibit 10.1





INDEPENDENT DIRECTOR AGREEMENT


               THIS INDEPENDENT DIRECTOR AGREEMENT is made effective as of the
19th day of October, 2007 (the “Agreement”), between REX ENERGY CORPORATION, a
Delaware corporation with an address at 1975 Waddle Road, State College,
Pennsylvania 16803 (the "Company"), and DANIEL J. CHURAY ("Director").


WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available to serve on the board of directors of the Company
(the "Board"); and


WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board,


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
benefits to be derived by each party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.  Service as Director.   Director will serve as a director of the Company and
perform all duties as a director of the Company, including without limitation
(a) attending meetings of the Board, (b) serving on one or more committees of
the Board (each a "Committee") and attending meetings of each Committee of which
Director is a member, and (c) using reasonable efforts to promote the business
of the Company. The Company currently intends to hold at least one in-person
regular meeting of the Board and each Committee each quarter, together with
additional meetings of the Board and Committees as may be required by the
business and affairs of the Company.  In fulfilling his responsibilities as a
director of the Company, Director agrees that he shall act honestly and in good
faith with a view to the best interests of the Company and exercise the care,
diligence and skill that a reasonably prudent person would exercise in
comparable circumstances.


2.  Compensation and Expenses.


(a)  Monthly Retainer.  For the services provided to the Company as a director
and until such time as the Board (or its designated Committee) establishes
different compensation for its non-employee directors, the Company will pay to
Director a retainer in the amount of $5,000 per month (the "Retainer") for each
month that Director serves as a director of the Company.  The Retainer will be
paid to Director by the fifteenth day of each month.  Director and the Company
each acknowledge and agree that the compensation paid to Director for services
provided to the Company may be amended or modified by the Board at any time and
from time to time.


(b)  Expenses.    Upon submission of appropriate receipts, invoices or vouchers
as may be reasonably required by the Company, the Company will reimburse
Director for all reasonable out-of-pocket expenses incurred in connection with
the performance of Director’s duties under this Agreement.


(c)  Other Benefits.  The Board (or its designated Committee) may from time to
time authorize additional compensation and benefits for Director, including
additional compensation for service as chairman of a Committee and awards under
any stock incentive, stock option, stock compensation or long-term incentive
plan of the Company, including, without limitation, the Company’s 2007 Long Term
Incentive Plan or any other plan that may later be established by the Company.


3.  Director and Officer Liability Insurance.   To the extent the Company
maintains an insurance policy or policies providing directors’ and officers’
liability insurance, Director shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any of the Company’s directors or officers.


4.  Limitation of Liability; Right to Indemnification.  Director shall be
entitled to limitations of liability and the right to indemnification against
expenses and damages in connection with claims against Director relating to his
service to the Company to the fullest extent permitted by the Company’s
Certificate of Incorporation and Bylaws (as such documents may be amended from
time to time), the General Corporation Law of the State of Delaware and other
applicable law.


5.  Amendments and Waiver.  No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties. No waiver
of any provision of this Agreement on a particular occasion will be deemed or
will constitute a waiver of that provision on a subsequent occasion or a waiver
of any other provision of this Agreement.


6.  Binding Effect.    This Agreement will be binding upon and inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.


7.  Severability.    The provisions of this Agreement are severable, and any
provision of this Agreement that is held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect will not affect the
validity or enforceability of any other provision of this Agreement.


8.  Governing Law.  This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws.


9.  Entire Agreement.  This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions and prior agreements and understanding relating
to such subject matter.


10.  Miscellaneous.  This Agreement may be executed by the Company and Director
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument.  Any party may execute this Agreement by facsimile signature and the
other party will be entitled to rely on such facsimile signature as evidence
that this Agreement has been duly executed by such party.  Any party executing
this Agreement by facsimile signature will promptly forward to the other party
an original signature page by overnight courier.  Director acknowledges that
this Agreement does not constitute a contract of employment and does not imply
that the Company will continue his service as a director for any period of time.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
shown above.



 
REX ENERGY CORPORATION
         
By:
/s/  Benjamin W. Hulburt
     
Benjamin W. Hulburt
     
Chief Executive Officer
                   
/s/  Daniel J. Churay
   
Daniel J. Churay
                 




      
          
      
        
      
    



